ORDER

PER CURIAM.
Harvey Lambright (“Lambright”) appeals the probate court’s judgment determining that he was a sexually violent predator and committing him to the Department of Mental Health. On appeal, Lambright claims that the probate court erred in (1) overruling his motion for judgment of acquittal alleging that the evidence was insufficient to prove that he was more likely than not to engage in predatory acts of sexual violence if not confined, (2) allowing the State to call Lambright to testify at trial because Lambright was incompetent to testify under Section 491.060(1), RSMo (2000), and (8) failing to enter specific findings of fact and conclusions of law in its judgment finding Lambright a sexually violent predator and committing him to the custody of the director of the Missouri Department of Health.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).